                 Case 2:20-cv-01339-RAJ Document 45 Filed 08/11/21 Page 1 of 1



                                                         HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                              UNITED STATES DISTRICT COURT
7                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
8
     Frederick O. Silver,
9
                    Plaintiff,
10                                                     Case No. 2:20-cv-01339-RAJ
            v.
11                                                     ORDER
     Heather Dystrup-Chiang et al.,
12
                    Defendants.
13
14
15          The Court has reviewed Plaintiff Frederick O. Silver’s motion requesting that the
16   undersigned judge recuse from this case. Dkt. # 35. In accordance with this District’s
17   Local Rule 3(f), the undersigned judge has reviewed the submission and declines to
18   voluntarily recuse from this action. In accordance with Rule 3(f), the clerk is directed to
19   refer the motion to the Honorable Ricardo S. Martinez in his capacity as the Chief Judge
20   of the United States District Court for the Western District of Washington.
21
22          DATED this 11th day of August, 2021.

23
24
                                                      A
25                                                    The Honorable Richard A. Jones
                                                      United States District Judge
26
27
28   ORDER – 1
